



COURT OF APPEAL FOR ONTARIO

CITATION:
Indcondo Building
    Corporation v. Sloan, 2012 ONCA 619

DATE: 20120921

DOCKET: C54391

Goudge, Sharpe and Juriansz JJ.A.

BETWEEN

Indcondo Building Corporation

Plaintiff (Appellant)

and

Valerie Francis Sloan, David Robin Sloan and Cave
    Hill Properties Ltd.

Defendants (Respondents)

P. James Zibarras and Trung Nguyen, for the appellant

Philip P. Healey and Miranda Spence, for the respondents

Heard: March 14, 2012

On appeal from the order of Justice Ruth E. Mesbur of the
    Superior Court of Justice, dated August 30, 2011.

COSTS ENDORSEMENT

[1]

We have received and reviewed the costs submissions from the parties in
    this matter.

[2]

The respondents do not oppose the appellants request for costs of the
    appeal itself. We view them as reasonable. There are therefore fixed at
    $21,139.70 in total.

[3]

We also see no reason why the appellant should be deprived of costs for
    successfully resisting the motion to set aside the order of Armstrong J.A. We
    agree that the costs proposed by the appellant of $3,138.39 in total are
    reasonable and would so order.

[4]

As to the costs of the motion before Justice Mesbur, the appellant was
    successful in reversing the result. The consequence is that the action must
    continue. While the appellant is entitled to costs, they must be limited to the
    motion itself. We therefore order that the respondents pay to the appellant
    costs in the amount of $25,000 in total for the costs of that motion.

S.T. Goudge J.A.

Robert J. Sharpe J.A.

R.G. Juriansz J.A.


